Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stankus (2016/0033543) in view of Babic et al. (7763470).

With regard to claim 1, Stankus et al. does not teach the use of a resilient biasing member that is configured to exert a force against the test strip sufficient to urge the test strip into the sample chamber.
With regard to claims 1, 6, and 7 Babic et al. teach a container for analytical test elements and a spring brace (40) to drive and move test element 1 into the proper position (figure 5).
With regard to claim 2, Babic et al. teach that their biasing member is disposed between a wall of the analysis chamber and the test strip (Figure 5).
With regard to claim 3, Babic et al. teach the wall is an end wall (Figure 5).
With regard to claims 4 and 5, Babic et al. teach that the spring “has a cross section shape which corresponds to a cross-sectional shape of the analysis chamber”/”is substantially rectangular” (figure 5).
It would have been obvious to a person of skill in the art at the time the invention was made to have included the spring of Babic et al. within the device of Stankus et al. for the expected benefit of urging a test sensor/strip out of the device.

Claims 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stankus (2016/0033543) in view of Babic et al. (7763470) and in further view of Ramel et al. (2006/0008847).
The teachings of Stankus and Babic can be seen above and teach the use of their overall containers (and sidewalls) to direct the movement of the test strip but do not teach the use of additional ribs annealed/built into to the interior of the sidewalls to orient the test strip.
Ramel et al. teach the use of guide members and ribs as is well known in the art to position and orient test strips to insure they are used properly [0012][0031][0033](claim 28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SALLY A MERKLING/               Primary Examiner, Art Unit 1798                                                                                                                                                                                         	9/8/2021